Case 2:20-cv-01027-SVW-KS Document 26 Filed 09/16/20 Page 1 of 2 Page ID #:119



   1
   2                                                                  JS-6
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
                                UNITED STATES DISTRICT COURT
  14
                               CENTRAL DISTRICT OF CALIFORNIA
  15
       TRACY EGGLESTON, MONICA                  Case No.: 2:20-cv-01027-SVW-KS
  16 ABBOUD, and LUCINE TRIM,
                                                ORDER GRANTING STAY
  17 individually and on behalf of all others
       similarly situated,
  18
  19 Plaintiff,
  20 v.
  21 REWARD ZONE USA LLC; DOES 1-
  22 10 Inclusive,
  23 Defendant.
  24
  25
  26
  27
  28


       SMRH:4849-1605-6778.1                                      ORDER STAYING CASE
Case 2:20-cv-01027-SVW-KS Document 26 Filed 09/16/20 Page 2 of 2 Page ID #:120



   1            The Court, having considered the Parties’ stipulation to Stay pending the Supreme
   2 Court’s decision in Duguid¸ hereby GRANTS the Parties’ Stipulation and ORDERS as
   3 follows:
   4            1.       This case is STAYED pending the Supreme Court’s decision in Facebook,
   5 Inc. v. Duguid, No. 19-511(U.S.).
   6            2.       The Parties shall file a joint status report no later than fourteen (14) days
   7 after the issuance of a ruling in Duguid, addressing the impact of the decision on the
   8 litigation of this case.
   9
  10            IT IS SO ORDERED.
  11
  12 DATED: September 16, 2020
  13
  14
                                                      HONORABLE STEPHEN V. WILSON
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                         -1-
       SMRH:4849-1605-6778.1                                        ORDER CONTINUING TIME TO RESPOND
